DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2020 and 5/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the wafer" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the arcuate portion" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the face side [of the wafer]" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the outer circumferential edge" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “a molding resin” in line 8 of the claim, however "a molding resin" element was already introduced earlier in line 8 of claim 1, which claim 6 depends from, and thereby it is unclear whether the “a molding resin” in line 8 of the claim is directed to that same element and therefore should be properly amended to "the molding resin" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 5 recites the limitation "the reverse side [of the wafer]" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chinnusamy (US 2017/0032981 A1) in view of Chun et al. (US 2010/0311223 A1, hereinafter “Chun”).
Regarding independent claim 1, Chinnusamy discloses a method of manufacturing a molded chip, comprising: 
a preparing step of sticking device faces of a plurality of device chips 104 (“semiconductor die or components”- ¶0020) arrayed to a protective member 120 (“carrier”- ¶0025) that is thermally insulative, since 120 comprises beryllium oxide or glass (¶0025) which are thermally insulative materials, thereby forming a chip group of the device chips 104 (see Figs. 1a-1j); 
a molding step of, after the preparing step, supplying a molding resin 132 (“molding compound”- ¶0034) to reverse sides of the device chips 104 and gaps 116 (“openings”- ¶0024; see Figs. 1f and 1jk for notation) between the device chips 104, thereby forming a molded wafer in which the reverse sides and side faces of the device chips 104 are covered with a resin molding 132 (see Figs. 1k-1l); and 
a molded wafer dividing step of, after the molding step, dividing the molded wafer along centers of the gaps 116 filled with the resin molding 132 into molded chips 140 (“individual semiconductor devices or packages”- ¶0037) (see Figs. 1m-2).

Chun discloses a method for dicing a wafer comprising a wafer dividing step which is performed on a basis of an image in which a face side of a wafer has been imaged (¶¶0010, 0016, 0022).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chinnusamy such that wherein the molded wafer dividing step is performed on a basis of an image in which a face side of the molded wafer (analogous to the wafer of Chun) has been imaged as taught by Chun for the purpose of utilizing a suitable and well-known process to separate a wafer into a plurality of semiconductor chips at reduced costs and which is simplified with improved productivity (Chun ¶¶0066-0068).
Regarding claim 2, Chinnusamy discloses wherein the preparing step includes 
a groove forming step of forming grooves 116 (“openings”- ¶0024) in a wafer 100 (“wafer”- ¶0020) having a plurality of areas demarcated by a grid of projected dicing lines 106 (“saw street”- ¶0020) on a face side of the wafer 100 and a plurality of devices 104 (“semiconductor die”- ¶0020) formed respectively in the areas, to a depth larger than a finished thickness (see Figs. 1a-1c), 
a protective member sticking step of sticking the protective member 120 to the face side of the wafer 100 in which the grooves 116 have been formed (see Fig. 1d), and 

Regarding claim 3, Chinnusamy discloses wherein the preparing step includes 
a thinning step of grinding a reverse side of a wafer 100 (“wafer”- ¶0020) having a plurality of areas demarcated by a grid of projected dicing lines 106 (“saw street”- ¶0020) on a face side of the wafer 100 and a plurality of devices 104 (“semiconductor die”- ¶0020) formed respectively in the areas, thereby thinning the wafer 100 to a finished thickness (¶0030) (see Fig. 1h), and 
a dividing step of dividing the thinned wafer 100 along the projected dicing lines 106 (¶0033) (see Figs. 1i-1j).
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record including Chinnusamy, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method of manufacturing a molded chip... further comprising: an expanding step of, after the preparing step and before the molding step, expanding the protective member in planar directions, thereby widening distances between the device chips”.
Regarding claim 6, the prior art of record including Chinnusamy, either singularly or in combination, does not disclose or suggest the combination of limitations including, 
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record including Chinnusamy, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the wafer has an arcuate outer circumferential side face, the preparing step includes an edge trimming step of trimming the arcuate portion on the face side of the wafer off along the outer circumferential edge, and a molding resin supplied to the reverse side of the wafer is pressed against the reverse side of the wafer in a mold in the molding step”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshida et al. (US 2018/0061711 A1), which discloses a method for manufacturing a molded chip comprising forming a molded wafer which is then diced.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.